DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the arguments filed on 11/29/2021.  
No amendment to the claims were made.  

Response to Arguments
Applicant's arguments filed 11/29/2021 have been fully considered but they are not persuasive.




In response to the Applicant’s argument that Hawkes only relevantly discloses resending the SUPL INIT message when detecting alteration of the SUPL INIT message (Pages 6-7), the Examiner respectfully disagrees.  
Hawkes states in [1112] “The ability to resend SUPL INIT is only intended for emergency sessions”.  
In response to the Applicant’s argument that if one of ordinary skill in the art would like to combine Hawkes’ teaching to Wachter’s disclosure, the result would not be: resending the SUPL INIT message when no response is received before the retry guard timer expires (Page 7), the Examiner respectfully disagrees.  

	As seen above, Hawkes states in [1112] “The ability to resend SUPL INIT is only intended for emergency sessions” and additionally, Hawkes discloses establishing the SUPL session in response to receiving the SUPL INIT message (Page 35 [1082-1086]) which the Examiner views as supporting “creating an emergency positioning session”.  (Page 34 [1044-1045])
Accordingly, the Examiner still believes it would have been obvious to one of ordinary skill in the art that applying the known technique of resending a SUPL INIT of Hawkes at the time of the expiration ST2 timer of Wachter would result in a predicable result and in an improved system for location determining during emergencies.  (D.3)  One of ordinary skill in the art would have been motivated to do this since the timer is already being utilized for aborting the session (Wachter Col. 10 lines 34-38) and by utilizing the timer to trigger a resending of the SUPL INIT for emergency sessions enables the SLP to ensure the SET has the correct parameters (Hawkes Pages 36-37 [1111]) and the SET can continue the session with the SLP (Hawkes Pages 36-37 [1111]), thereby saving time while ensuring integrity with the SET during the creation of an emergency location session.  (Hawkes Pages 36-37 [1111-1112])
In response to the Applicant’s arguments regarding failure of others and long-felt but unsolved needs (Pages 7-8), the Examiner respectfully disagrees.  

The MPEP states “Establishing long-felt need requires objective evidence that an art recognized problem existed in the art for a long period of time without solution. The relevance of long-felt need and the failure of others to the issue of obviousness depends on several factors. First, the need must have been a persistent one that was recognized by those of ordinary skill in the art. In re Gershon, 372 F.2d 535, 539, 152 USPQ 602, 605 (CCPA 1967) ("Since the alleged problem in this case was first recognized by appellants, and others apparently have not yet become aware of its existence, it goes without saying that there could not possibly be any evidence of either a long-felt need in the . . . art for a solution to a problem of dubious existence or failure of others skilled in the art who unsuccessfully attempted to solve a problem of which they were not aware."); Orthopedic Equipment Co., Inc. v. All Orthopedic Appliances, Inc., 707 F.2d 1376, 217 USPQ 1281 (Fed. Cir. 1983) (Although the claimed invention achieved the desirable result of reducing inventories, there was no evidence of any prior unsuccessful attempts to do so.).”  MPEP 716.04 I
Additionally, the MPEP states “The failure to solve a long-felt need may be due to factors such as lack of interest or lack of appreciation of an invention’s potential or marketability rather than want of technical know-how. Scully Signal Co. v. Electronics Corp. of America, 570 F.2d 355, 196 USPQ 657 (1st. Cir. 1977)” MPEP 716.04 III
.  
Claim Rejections - 35 USC § 103







The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Wachter et al. (US-8,068,056 hereinafter, Wachter) in view of Hawkes et al. (US-2013/0067552 hereinafter, Hawkes).
	Regarding claim 6, Wachter teaches a method, executed by a SUPL (Secure User Plane Location) Location Platform (SLP) (Fig. 2 [150]), comprising:
	sending, by the SLP, a SUPL INIT message (Fig. 2 [SUPL INIT]) to a SUPL Enabled Terminal (SET); (Fig. 2 [120])
	starting, by the SLP, a timer in response to sending the SUPL INIT message. (Fig. 2 [ST2] i.e. analogous to the claimed “retry guard timer” and Col. 10 lines 34-38)
	Wachter differs from the claimed invention by not explicitly reciting resending, by the SLP, the SUPL INIT message to the SET in response to the retry guard timer being expired and not receiving any Transmission Control Protocol (TCP) or Internet Protocol (IP) connection request from the SET.  (D.1)
	In an analogous art, Hawkes teaches a method and system for authentication in secure user plane location systems (Abstract) that includes the teaching that the ability to resend SUPL INIT is only intended for emergency sessions.  (Page 37 [1112])  (D.2)
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art that applying the known technique of resending a SUPL INIT of Hawkes at the time of the expiration ST2 timer of Wachter would result in a predicable result and in an improved system for location determining during emergencies.  (D.3)  One of ordinary skill in the art would have been motivated to do this since the timer is already being utilized for aborting the session (Wachter Col. 10 lines 34-38) and by utilizing the timer to trigger a resending of the SUPL INIT for emergency sessions enables the SLP to ensure the SET has the correct parameters (Hawkes Page 36-37 [1111]) and the SET can continue the session with the SLP (Hawkes Pages 36-37 [1111]), thereby saving time while ensuring integrity with the SET during an emergency.  (Hawkes Pages 36-37 [1111-1112]) (D.4)
	Wachter in view of Hawkes teaches that after the SET receives the SUPL INIT message form the SLP, the SET will attach itself to the packet data network (Wachter Col. 8 lines 54-58) and establishes a secure IP connection before sending the SUPL Trigger Start (Wachter Col. 8 line 61 through Col. 9 line 14) in response to the SUPL INIT.  (Wachter Fig. 2)
	Regarding claim 7, Wachter in view of Hawkes teaches stopping the retry guard timer in response to receiving a TCP or IP connection request from the SET.  (Wachter Fig. 2 [SUPL Trigger Start] note: while not shown explicitly in Fig. 2 but rather, as a “Data Connection Setup”, but with the “SUPL Trigger Start” representing a first message of the secure IP connection request, see also Wachter Col. 8 lines 61 through Col. 9 line 2)  note: The Examiner would also note the previously cited Raghupathy et al. (US-2013/0324154), Fig. 13 & [0140-0141] provides slightly more detail with respect to establishing the secure IP connection in order to transmit a SUPL POS INIT, as was cited with now canceled claim 9 and is considered by the Examiner to be knowledge of one of ordinary skill.  
	Regarding claim 8, Wachter in view of Hawkes teaches establishing a TCP or IP connection with the SET in response to receiving a TCP or IP connection request from the SET; (Wachter Fig. 2 [Data Connection Setup] is required in order to communicate securely with the SET, see Col. 8 lines 61 through Col. 9 line 14)
	receiving a SUPL POS INIT message from the SET for initiating a positioning session (Wachter Fig. 2 [SUPL POS INIT] and Col. 9 lines 44-54), after establishing the TCP or IP connection; (Wachter Col. 9 lines 44-54)
	sending or receiving a SUPL POS message to or from the SET to exchange positioning procedure messages used to calculate the position of the SET (Wachter Fig. 2 [SUPL POS] occurs after [SUPL POS INIT]), in response to receiving the SUPL POS INIT message; (Wachter Fig. 2 [SUPL POS] occurs after [SUPL POS INIT] and Col. 9 line 66 through Col. 10 line 24) and
	sending a SUPL END message to the SET after sending or receiving the SUPL POS message.  (Wachter Col. 10 lines 25-33 and Fig. 2)
	Regarding claims 14-16, the limitations of claims 14-16 are rejected as being the same reasons set forth above in claims 6-8.  Additional structure can be seen in Wachter Fig. 19 [150] and Col. 20 line 56 through Col. 21 line 3.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW C SAMS whose telephone number is (571)272-8099. The examiner can normally be reached M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew C Sams/           Primary Examiner, Art Unit 2646